This is a companion case to Emerson v. Pate, 165 S.W. 469, this day decided. The facts in both cases are the same, except that in this case there was a different grantee, and a different tract of land was conveyed. The recitals in the deeds from the Coopers to Mrs. Rice, and from the Coopers to G. W. Cooper, quoted in Emerson v. Pate, are the same, and the assignment of error, and propositions thereunder, and the questions of law involved in both appeals are identical.
For the reasons given in the Pate Case, the judgment of the court below is affirmed.
Affirmed.